Citation Nr: 0024359	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-07 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service connected traumatic arthritis of the left knee, 
status post meniscectomy, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from August 1959 to 
September 1963 and from February 1964 to February 1967.  The 
Board notes that the veteran was previously represented in 
his appeal by Disabled American Veterans, but is currently 
represented by Mr. Lippman.

The Board of Veterans' Appeals (Board) originally received 
this case on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claim seeking entitlement to an 
increased evaluation for his service-connected left knee 
disorder, then rated as 20 percent disabling.

Service connection for a left knee injury has been in effect 
since an October 1967 rating decision granted a 10 percent 
disability evaluation for the disorder.  The evaluation was 
increased to 20 percent by a September 1975 rating decision.  
During the pendency of the current appeal, the veteran, 
accompanied by his then representative, appeared and 
presented testimony at a hearing on appeal before a VA 
hearing officer, in June 1996.  A complete transcript of that 
testimony is of record.  Following the hearing officer's 
decision, the evaluation was increased to 30 percent by a 
February 1997 rating decision.  The veteran continued his 
appeal.

In December 1998, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
before the undersigned Traveling Member of the Board.  A 
complete transcript of the testimony is of record.

The case previously came before the Board in February 1999.  
At that time, the Board entered a decision denying 
entitlement to an increased evaluation greater than 30 
percent for the veteran's recurrent lateral instability of 
the left knee.  The Board also awarded a separate schedular 
evaluation of 10 percent for the veteran's traumatic 
arthritis with limitation of motion of the left knee, status 
post meniscectomy.  Finally, the Board determined that the 
veteran was not entitled to an extraschedular rating.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court").  By a May 2000 order, the Court granted a 
Joint Motion For Remand submitted by the parties to the 
judicial appeal.  It was ordered that the portion of the 
Board's February 1999 decision that denied an increased 
evaluation greater than 30 percent for traumatic arthritis of 
the left knee, status post meniscectomy was consequently 
vacated, and the case was remanded to the Board.

As the Joint Motion for Remand and Court Order, discussed 
immediately above, did not discuss the portion of the Board's 
February 1999 decision which granted a separate schedular 
evaluation of 10 percent for the veteran's traumatic 
arthritis with limitation of motion of the left knee, status 
post meniscectomy, it appears to the Board that the separate 
schedular evaluation in unaffected by the Court Order and 
continues in effect.


REMAND

The Board notes that the veteran underwent a VA examination 
in January 1998, and the examination indicated diagnoses of 
hypertension, bilateral hypertensive retinopathy, status post 
left meniscectomy with decreased range of motion, right knee 
mild degenerative arthritis with slight range of motion 
decrease and clicking, and left knee mild to moderate 
osteoarthritis at the joint.  The examiner also noted that 
the veteran had been unemployed for many years and walked 
with bilateral knee braces secondary to arthritic changes.  
It was stated that the veteran's functional ability would be 
best utilized by doing sedentary work.  It was also stated 
that the veteran's service connected conditions made him 
unemployable.

The Joint Motion for Remand in this case noted that the 
January 1998 findings that the veteran would be best suited 
for sedentary work, but that his service connected conditions 
also rendered him unemployable were contradictory 
conclusions.  The Board notes that these seemingly 
contradictory statements by the examiner have necessitated 
this remand so that the another examination may be performed 
in order to clarify the extent of the veteran's service 
connected traumatic arthritis of the left knee, status post 
meniscectomy and also the effects of the disability upon his 
employment.  38 C.F.R. §§ 4.2, 19.9 (1999).

In addition to the above, the Board notes that the Court has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In the case of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. 
§§ 4.40, 4.45.  The Court in DeLuca also stressed that, in 
evaluating disabilities of the joints, VA has a duty to 
determine whether the joint in question exhibits weakened 
movement, excess fatigability, or incoordination, and whether 
pain could significantly limit functional ability during 
flare-ups or when the joint is used repeatedly over a period 
of time.  The Court has indicated that these determinations 
should be made by an examiner and should be portrayed by the 
examiner in terms of the additional loss in range of motion 
due to these factors (i.e., in addition to any actual loss in 
range of motion noted upon clinical evaluation).  See DeLuca, 
supra, at 206.  The Board points out that as this case must 
be remanded for a new examination, the new examination must 
also comply with the guidance provided by the Court in 
DeLuca.

The Board also notes that in addition to requesting an 
increased evaluation for traumatic arthritis of the left 
knee, status post meniscectomy, the veteran is also 
requesting consideration of an extra-schedular rating under 
38 C.F.R. § 3.321 for his disorder due to the impact it has 
upon his employability.

In this regard, the Board notes that in addition to the 
veteran's service connected traumatic arthritis of the left 
knee, status post meniscectomy, evaluated as 30 percent 
disabling, and the additional 10 percent assigned by the 
Board for his traumatic arthritis of the left knee, the 
veteran is also service connected for hypertension with 
bilateral hypertensive retinopathy, also evaluated as 10 
percent disabling.  However, the veteran also has numerous 
non-service connected disorders, to include arthritis of 
multiple joints, amongst several other non-service connected 
disorders.  As the veteran has numerous non-service connected 
disorders, in addition to other service connected disorders, 
the scheduled VA examination should also discuss the role of 
the veteran's non-service connected disorders, as opposed to 
his service connected ones, in causing his currently 
complained of residuals.  Those residuals specifically 
resulting from the service connected traumatic arthritis of 
the left knee, status post meniscectomy should be specified.  
The Board notes that it is not competent to ascertain to what 
degree the veteran's current complaints are a residual of his 
service connected traumatic arthritis of the left knee, 
status post meniscectomy, as opposed to his other service 
connected or non-service connected disorders, without a solid 
foundation in the record grounded in medical evidence.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, it 
is important that the scheduled VA examination also address 
this point.

As this issue is being remanded to the RO, the Board calls 
this matter to the attention of the RO to afford the RO the 
opportunity to consider the application of 38 C.F.R. 
§ 3.321(b)(1) and to make a record of that consideration.  
After the medical record has been fully developed as 
appropriate, the RO should consider the applicability of 
38 C.F.R. § 3.321 to the veteran's claim, in addition to his 
entitlement to an increased evaluation under the schedular 
criteria.

In light of the discussion above, the case is REMANDED for 
the following actions:

1.  The RO should take the appropriate 
steps to contact the veteran in order to 
obtain information pertaining to any 
relevant recent medical treatment (VA or 
private) he has received for his service 
connected traumatic arthritis of the left 
knee, status post meniscectomy.  The RO 
should request that the veteran furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records, not already of 
record, which may exist and incorporate 
them into the claims folder.  The veteran 
should also be asked to submit any 
medical evidence in his possession which 
tends to support his claim.  Any 
documents received by the RO should be 
associated with the claims folder.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veteran's recent VA treatment records, 
not already of record, and associate them 
with the claims folder.

3.  The veteran should then be scheduled 
for special VA orthopedic examination, to 
evaluate the nature and extent of his 
service-connected traumatic arthritis of 
the left knee, status post meniscectomy.  
Before evaluating the veteran, the 
examiner should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record pursuant to 
this Remand.  All indicated tests, to 
include current X-ray study, should be 
accomplished if deemed medically 
appropriate.  The examiner's report 
should fully set forth all current 
complaints, pertinent clinical findings, 
and diagnoses.  The examiner should 
describe in detail the extent of any 
functional loss due to the veteran's 
service-connected traumatic arthritis of 
the left knee, status post meniscectomy.  
In particular, the examiner should 
comment on any functional loss due to 
weakened movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology and is evidenced by his visible 
behavior.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss that develops 
on use.  Each such problem should be 
expressed in terms of the degree of 
additional range-of-motion loss.  See 
DeLuca, supra.  Specific findings should 
be made regarding range of motion and the 
level of pain on motion.  The veteran 
should also be questioned in detail as to 
the impact his service connected 
traumatic arthritis of the left knee, 
status post meniscectomy (as opposed to 
other service connected or non-service 
connected disorders) has on his ability 
to perform the activities of daily living 
and occupational endeavors.  All 
findings, opinions, and bases therefore 
should be set forth in detail and should 
be supported by reference to pertinent 
evidence.

4.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
with regard to his claim, pursuant to 
38 C.F.R. §§ 3.158, 3.655.

5.  Following completion of all of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, including 
if all requested medical records have not 
been obtained, or the requested 
examination does not include all opinions 
requested, appropriate corrective action 
is to be implemented.

6.  Thereafter, the RO should undertake 
any further warranted development and 
should review the complete record of 
evidence and argument received since the 
last supplemental statement of the case, 
with attention to all applicable laws and 
regulations, to include 38 C.F.R. §§ 4.40 
and 4.45, as well as consideration of 
DeLuca.  The RO should also consider the 
application of 38 C.F.R. § 3.321(b)(1) to 
the veteran's claim.  If any 
determination remains unfavorable to the 
veteran, the RO should furnish him, and 
his representative, with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105; 38 C.F.R. § 19.29, 
19.31.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


